Order entered March 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00874-CR

                            DAMON JAMES WILSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-30651-U

                                            ORDER
         The Court REINSTATES the appeal.
         On January 14, 2014, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) counsel David Pire is
unable to file appellant’s brief in a timely manner due to health reasons; and (2) the court
appointed the Dallas County Public Defender’s Office as appellant’s counsel in place of Mr.
Pire.
         We DIRECT the Clerk to substitute Julie Woods of the Dallas County Public Defender’s
Office as appellant’s attorney of record in place of David Pire.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this
order.

                                                       /s/   LANA MYERS
                                                             JUSTICE